*198
Order

PER CURIAM.
In February of 2001, Robert Cook was tried and convicted of violating a Lee’s Summit ordinance requiring him to maintain the exterior surface of his home in good condition. He was sentenced to pay a fine of $100.00. Cook appeals. The court determines that Cook failed to preserve any issue for appeal. There is no facial indication of plain error, and no indication of manifest injustice or miscarriage of justice. The motion to dismiss is denied. The judgment is affirmed. Rule 84.16(b).